Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2021, and July 19, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the TECHNICAL FIELD section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,343. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim retrieving, from a blockchain network, attribute information recorded by a requester device relating to a request for inspection of inspection target data to determine whether the inspection target data is illegitimate or not, wherein the requester device is a different device from the inspection device; acquiring the inspection target data from a predetermined area based on an address indicated by the attribute information, wherein the predetermined area comprises a device outside the blockchain network; determining an inspection result comprising an indication of whether the inspection target data is illegitimate or not; and recording data relating to the determined inspection result in the blockchain network. The patent claims first, second, and third devices, whereas the instant application claims from the point of view of the inspection device interacting with a requester device and a device outside the blockchain network.  It would have been obvious to use general device names instead of specific devices since because devices can take on different roles and provide different functions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milazzo et al. (U.S. Patent No. 10,063,572).

Regarding claim 1, Milazzo et al. teaches a requester device comprising: a processor (fig. 6, ref. num 610); a memory coupled to the processor (fig. 6, ref. num 620); wherein the processor is configured to: request inspection of inspection target data by at least one inspection device to determine whether the inspection target data is illegitimate or not, wherein the at least one inspection device is a different device from the requester device (fig. 1, ref. num 154 and 158); record the inspection target data in a predetermined area for retrieval by the at least one inspection device (col. 13, lines 16-28); and record attribute information related to the inspection target data in a predetermined blockchain network, and wherein the predetermined area comprises a device outside the blockchain network (col. 9,lines 36-42).

Regarding claim 2, Milazzo et al. teaches wherein the processor is further configured to: record, as part of the attribute information, an address of the inspection target data recorded in the predetermined area (col. 13, lines 16-28).

Regarding claim 3, Milazzo et al. teaches wherein the processor is further configured to: record, as part of the attribute information, a deadline associated with the request for inspection of the inspection target data by the at least one inspection device (col. 9, lines 48-55).

Regarding claim 4, Milazzo et al. teaches wherein the processor is further configured to: receive at least one inspection result created by the at least one inspection device as a result of the at least one inspection device inspecting the inspection target data, the at least one inspection result indicating whether the inspection target data is illegitimate or not (col. 9, lines 20-27).

Regarding claim 5, Milazzo et al. teaches wherein the processor is further configured to: receive the at least one inspection result recorded in the blockchain network by the at least one inspection device (col. 10, lines 15-25).

Regarding claim 6, Milazzo et al. teaches wherein the processor is further configured to: receive the at least one inspection result recorded in the predetermined area by the at least one inspection device (col. 10, lines 15-25).

Regarding claim 7, Milazzo et al. teaches wherein the at least one inspection device comprises a plurality of separate inspection devices; and wherein the processor is further configured to: receive a plurality of inspection results created by the plurality of inspection devices as a result of the plurality of inspection devices inspecting the inspection target data, the plurality of inspection results each indicating whether the inspection target data is illegitimate or not; determine a correct result of whether the inspection target data is illegitimate or not; and determine a list of correct result providers of the plurality of inspection devices that provided inspection results that match the determined correct result (col.2, lines 49-61).

Regarding claim 8, Milazzo et al. teaches wherein the processor is further configured to: record data of the list of correct result providers in the blockchain network (fig. 4, ref. num 414).

Regarding claim 9, Milazzo et al. teaches wherein the processor is further configured to: determine the correct result based, at least in part, on the plurality of inspection results (col. 16, lines 42-46).

Regarding claim 10, Milazzo et al. teaches wherein a reward amount is distributed by the blockchain network amongst at least two inspection devices in the list of correct result providers based on at least one factor associated with each of the at least two inspection devices (col. 2, lines 49-61).

Regarding claim 11, Milazzo et al. teaches wherein a viewer device that is a different device from the requester device receives at least one inspection result created by the at least one inspection device as a result of the at least one inspection device inspecting the inspection target data (fig. 3, ref. num 302).

Regarding claim 17, Milazzo et al. teaches a method comprising: requesting, by a requester device, inspection of inspection target data by at least one inspection device to determine whether the inspection target data is illegitimate or not, wherein the at least one inspection device is a different device from the requester device (fig. 1, ref. num 154 and 158); recording, by the requester device, the inspection target data in a predetermined area for retrieval by the at least one inspection device (col. 13, lines 16-28); and recording, by the requester device, attribute information related to the inspection target data in a predetermined blockchain network, and wherein the predetermined area comprises a device outside the blockchain network (col. 9, lines 36-42).

Regarding claim 18, Milazzo et al. teaches further comprising: recording, by the requester device, as part of the attribute information, an address of the inspection target data recorded in the predetermined area (col. 13, lines 16-28).

Regarding claim 19, Milazzo et al. teaches further comprising: receiving, by the requester device, at least one inspection result created by the at least one inspection device as a result of the at least one inspection device inspecting the inspection target data, the at least one inspection result indicating whether the inspection target data is illegitimate or not (col. 7, lines 33-56).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433